THE COURT.
This is an appeal by the receivers of the corporation defendant from a judgment declaring and enforcing certain asserted liens of plaintiffs upon the property of the corporation, and from an order denying a new trial. The liens are based upon the act of the legislature entitled, “An act to provide for the payment of the wages of mechanics and laborers employed by corporations,” approved May 31, 1891. (Stats. 1891, p. 195.) The act is quoted in full in former decisions of this court hereinafter referred to and need not be republished here.
It is contended by appellants that the act in question is unconstitutional for various reasons, and, among others, for the rea*556son that it is special legislation inhibited by the constitution, because it attempts to provide for the creation of liens in favor of a special class of laborers, and thus attempts a mere arbitrary classification not founded upon natural differences, or differences defined by the constitution, within the meaning of the principle declared in Darcy v. Mayor etc. of San Jose, 104 Cal. 642, and other decisions of this court to the same point. This contention is correct if the sa’d act provides a lien only for those laborers and mechanics who are employed by the week or month, and does not provide liens for those who are not thus employed. But this court has already declared such to be the construction of the act in two cases—one decided by one department of this court and the other by the other department. In Keener v. Eagle Lake etc. Co., 110 Cal. 627, the court, referring to this act, and quoting it in full, says: “By .the terms of the first section of this act it does not apply to all corporations, but only to those who, while doing business in this state, employ laborers and mechanics by the week or month, whose wages, under the terms of their employment, are payable weekly or monthly. It does not purport to impose upon those corporations any duty or liability toward all the mechanics or laborers whom it may employ, or to create a right in favor of those of its employees whose wages are not earned or payable by the week or by the month.” The petition for a hearing of the ease in Bank was denied. In Ackley v. Blackhawk etc. Co., 112 Cal. 42, the same construction was given to the act, and the language of the court in Keener v. Eagle Lak etc. Co., supra, was quoted and approved. The former of these two cases was decided in 1895, and the latter a few months afterward; they must be held to have definitely established the construction of the act as therein declared. Since the date of the decisions in those cases the legislature has been in session and has not seen fit to change the statute; and whether the statute as thus construed is a proper and wise law, or whether it should be in any manner changed, are now questions for legislative discretion. Following the construction given to the act by the decisions above noticed, we hold it to be unconstitutional. In this case there are four separate complaints, each made by a different plaintiff; and, as there were no liens to be enforced, of course these different causes of action were not properly joined.'
*557The judgment and order appealed from are reversed and the cause remanded.